Title: From James Madison to John Mullowny, 5 February 1807
From: Madison, James
To: Mullowny, John



Sir.
Department of State, February 5th. 1807.

The enclosed duplicates of a letter to Mr. Skipwith, respecting the case of the ship Catherine are transmitted to you to be forwarded: Its contents will evince that the Department has not the means of satisfying your enquiries.  It is however to be expected that the defect will be supplied by the gentleman on the letter reaching his hands.  I am &c.

James Madison.

